Whether the absence of the drip-cup is of itself evidence of negligence in the defendants, and whether upon the evidence they are responsible for the method adopted by the oiler in performing his work, are immaterial questions. The immediate cause of the injury was the oil upon the floor. The jury might reasonably find, in the absence of any other explanation, that it fell from the bearing in the hanger immediately overhead, during the time when the machinery was not in motion; and from the evidence that surplus oil might drip when the machinery stopped, they might also find that men of ordinary care, after the machinery had been stopped some forty hours or more, would examine the condition of the floor, and that such examination would have disclosed the presence of oil before the time of the injury.
While the master who has provided a safe place is not liable upon the ground of that obligation merely because the work-place has become unsafe through the negligence of servants doing the work in the place (McLaine v. Company, 71 N.H. 294, 296), lack care to guard against a danger which renders the work-place unsafe, of which the master knows or ought to have known in season to prevent the injury, is a breach of that obligation, without reference to the manner in which the danger was created. *Page 482 
Vaisbord v. Company, ante, 470; Klineintie v. Company, ante, 276; Smith v. Railroad 73 N.H. 325.
Exception overruled.
PEASLEE, J., did not sit: the others concurred.